Exhibit 21.1 CHYRONHEGO CORPORATION ANNUAL REPORT ON FORM 10-K LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction of Incorporation Chyron Holdings, Inc. Delaware Chyron International Corporation New York ChyronHego Holding AB Sweden ChyronHego AB Sweden -Sportsground AB, 51% ownership Sweden -Hego Norge AS, 85% ownership Norway -TVG s.r.o., 50% Ownership The Slovak Republic Hego Trac AB Sweden Hego Finland Oy Finland SG Production Oy Finland Hego Danmark ApS Denmark Hego U.K. Ltd. United Kingdom Hego Czech s.r.o. Czech Republic
